Campbell, J.:
The bill in this cause was filed to restrain the collection of certain taxes levied in the seventh and eighth wards of East Saginaw, in 1873 and 1874. The ground of ^complaint is, that the statute creating those wards, by annexing territory within another representative district was in violation of the constitution, which forbids the division of representative districts except at new apportionments. — Attorney General v. Holihan, 29 Mich. R., 116.
If this complaint is well founded, the invalidity of the tax is apparent on the face of the assessment, and as held in Detroit v. Martin, 34 Mich. R., 170, could not cloud the title. The act creating those wards is a public statute, and no city can be increased except by a law of which all persons must take notice. There is therefore no claim of a latent defect or illegality, of which there might be no general knowledge. If the tax is illegal, it is made so by defects apparent to all persons, and requiring no testimony or inquiry into facts.
As there is no occasion for a bill in equity to set aside taxes which are bad upon the face of the assessment, we are not called on to determine whether in this case the tax is good or bad. It is not assailed except as unconstitutional. If the law was valid, the tax is good. If invalid, it needs no rescission by this court. In either case there is no ground 'for interference, and the several statutes which were discussed on the argument require no discussion.
The decree below must be reversed, and the bill dismissed, with costs of both courts.
The other justices concurred.